       Case 1:21-cr-00537-TJK Document 41 Filed 08/02/21 Page 1 of 6




                   IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,               )
                                        )
                                        )
                                        )     Case No. 21-MJ-00188(ZMF)
v.                                      )
                                        )
RYAN SAMSEL                             )
                                        )
     Defendant.                         )



          DEFENDANT RYAN SAMSEL’S STATUS UPDATE




                                        PIERCE BAINBRIDGE P.C.
                                        355 S. Grand Avenue, 44th Floor
                                        Los Angeles, CA 90071
                                        Tel: (213) 262-9333
                                Attorney for Defendant Ryan Samel
        Case 1:21-cr-00537-TJK Document 41 Filed 08/02/21 Page 2 of 6




      Defendant, Ryan Samsel, by and through his attorney, submits this Status

Update ahead of the emergency status hearing calendared for August 5, 2021 at 3:00

PM before the Honorable Judge Furuqui. The purpose of this Status Update is to

inform this Court regarding Mr. Samsel’s representation, his health, and the

conditions of his confinement.

      Mr. Samsel is represented by Pierce Bainbridge P.C., John Pierce as lead

counsel; however, Mr. Samsel is seeking other counsel to assist in his case.

      Mr. Samsel is presently being detained at the Central Virginia Regional Jail,

and has been so detained since.

      Mr. Samsel is to undergo a major surgery and is concerned about his recovery

where he is currently housed. Currently, Mr. Samsel is detained and locked down

for 24 hours a day. While on lockdown, it is common for Ms. Samsel to not have

contact with a corrections officer for several hours. The concern arises regarding

Mr. Samsel’s safety post-surgery for the lack of care and Central Virginia Regional

can provide.

      Further, Mr. Samsel has been wrongfully assigned the status of “sex offender”

from Major Haywood of Central Virigina Regional. Because of such status Mr.

Samsel has been moved to a cell that he is not allowed to leave. After informing

counsel of such conditions and the assignment of the sex offender status, Mr.
        Case 1:21-cr-00537-TJK Document 41 Filed 08/02/21 Page 3 of 6




Samsel’s firm contacted AUSA April Russo. AUSA Russo contact Major Haywood

via email regarding the incorrect classification and was assured by Major Haywood

the classification has been updated; however, there has been no change.




                       <<SIGNATURES NEXT PAGE>>
        Case 1:21-cr-00537-TJK Document 41 Filed 08/02/21 Page 4 of 6




Date: Aug. 2, 2021                 Respectfully submitted,



                                   /s/ John Pierce
                                   John M. Pierce
                                   Bar Number # 250443
                                   PIERCE BAINBRIDGE P.C.
                                   355 S. Grand Avenue, 44th Floor
                                   Los Angeles, CA 90071
                                   Tel: (213) 400-0725


                                   Counsel for Defendant
        Case 1:21-cr-00537-TJK Document 41 Filed 08/02/21 Page 5 of 6




                           CERTIFICATE OF SERVICE

      I hereby certify that on August 2, 2021, a copy of this document titled

Defendant Ryan Samsel’s Status Update was served upon Government counsel

through electronic mail.

                                      ________/s/_John Pierce_______________

                                      John M. Pierce
Case 1:21-cr-00537-TJK Document 41 Filed 08/02/21 Page 6 of 6
